RENDERED: AUGUST 28, 2020; 10:00 A.M.
                          TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                            NO. 2019-CA-000890-MR


ALEXANDER BLOYER                                                     APPELLANT



                   APPEAL FROM HART CIRCUIT COURT
v.                HONORABLE JOHN DAVID SEAY, JUDGE
                        ACTION NO. 14-CR-00078



COMMONWEALTH OF KENTUCKY                                               APPELLEE



                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

CALDWELL, JUDGE: A youthful offender, a minor prosecuted and sentenced in

circuit court as an adult, must be brought back to his/her sentencing court upon

turning eighteen. Kentucky Revised Statute (KRS) 640.030(2) requires the court

to then conduct a hearing (which we shall call the age-eighteen hearing), after

which the court typically either grants the youthful offender probation or transfers
the offender from the custody of the Department of Juvenile Justice (DJJ) to the

Department of Corrections (Corrections). Although youthful offenders not granted

probation at their age-eighteen hearing are usually immediately transferred from

DJJ to Corrections, KRS 640.075(1) lets DJJ and Corrections agree to let a

youthful offender denied probation at an age-eighteen hearing remain with DJJ

until turning twenty-one. Such youthful offenders are permitted to seek

“reconsideration of probation” later under KRS 640.075(4).

              Meanwhile, KRS 532.045(2) bars probation for some persons

convicted of sex crimes. Kentucky precedent plainly holds that youthful offenders

who satisfy the criteria of KRS 532.045(2) may not be granted probation at an age-

eighteen hearing, even though KRS 640.030 lists probation as a dispositional

alternative at those hearings. Commonwealth v. Taylor, 945 S.W.2d 420, 422-23

(Ky. 1997).

              The matter of first impression before us is whether a youthful

offender who was ineligible for probation at his age-eighteen hearing via

application of KRS 532.045(2) and Taylor remained ineligible for probation when

he later filed a motion for probation reconsideration under KRS 640.075(4). We

conclude the answer is “yes” because a person who meets the requirements of KRS

532.045(2) is always ineligible for probation. Therefore, we affirm the trial court’s




                                         -2-
denial of Alexander Bloyer’s KRS 640.075(4) motion for reconsideration of

probation.

             RELEVANT FACTUAL AND PROCEDURAL HISTORY

              The facts underlying Bloyer’s convictions are largely irrelevant to the

question before us, so we need only note that he was charged with numerous sex

offenses and transferred to the Hart Circuit Court as a youthful offender.1 In May

2014, a then-sixteen-year-old Bloyer was indicted in circuit court for, among other


1
  A youthful offender is unhelpfully defined in KRS 600.020(72) as “any person regardless of
age, transferred to Circuit Court under the provisions of KRS Chapter 635 or 640 and who is
subsequently convicted in Circuit Court.” A more comprehensive explanation of what it means
to be a “youthful offender” has been explained by our Supreme Court as follows:

               At common law, through the present day, Kentucky has recognized that
       children should not be held to the same standard as adults. However, as modern
       society saw a rise in more heinous crimes being committed by children, concerns
       about punishment and setting an example soon followed. Consequently, the
       legislature enacted exceptions to the Juvenile Code by creating a class of
       offenders known as “youthful offenders,” who are children that are prosecuted
       and sentenced as if they were adults. Yet, being mindful of the traditional
       reluctance to treat children as adults, the legislature set a high bar for children to
       be deemed youthful offenders.

                Thus, under the statutory scheme, KRS 635.010-.120 & 640.010-.120, two
       steps are required before a child will be sentenced as a youthful offender.
       First, the child must qualify for transfer to circuit court and prosecution as a
       youthful offender by falling under one of the youthful offender provisions in KRS
       635.020(2)-(7). Then, upon conviction in the circuit court, the child may be
       sentenced as a youthful offender only if he is not “exempt” under KRS
       640.040(4). This means that the child’s ultimate conviction must continue to
       qualify him as a youthful offender under one of the provisions in KRS
       635.020(2)-(7). See Canter v. Commonwealth, 843 S.W.2d 330, 331-32 (Ky.
       1992). As a result, to be properly sentenced as an adult, a child must qualify as a
       youthful offender both for prosecution and for sentencing. Id.

Chipman v. Commonwealth, 313 S.W.3d 95, 97 (Ky. 2010).



                                                -3-
offenses, having committed incest with his minor sibling victims. Pursuant to his

guilty plea, Bloyer was convicted of numerous sex crimes, including six counts of

incest. Bloyer was sentenced in January 2015 to a total of fifteen years’

imprisonment and committed to DJJ.

                 Soon before his eighteenth birthday, when KRS 640.030(2) required

the sentencing court to hold an age-eighteen hearing, Bloyer filed a motion for

probation. Though styled as a motion for probation, its main emphasis was a

request for Bloyer to remain under the care of DJJ until he turned twenty-one.2 But

the only way that Bloyer could remain under the care of DJJ until he turned

twenty-one was by agreement of DJJ and Corrections, not via the agreement or

directive of the trial court. And the only way that agreement between DJJ and



2
    KRS 640.075 provides in relevant part:

         (1) Any other provision of KRS Chapter 640 to the contrary notwithstanding, any
         youthful offender ordered transferred to the Department of Corrections under
         KRS 640.030(2)(c) [i.e., after the age-eighteen hearing] may, at the discretion of
         the Department of Juvenile Justice, after consultation with the Department of
         Corrections, remain in the custody of the Department of Juvenile Justice and in a
         Department of Juvenile Justice facility or program, until expiration of sentence or
         until the youthful offender is released on parole, but in no event past the age of
         twenty-one (21).

         ...

         (4) Any youthful offender whose custody has been retained under subsection (1)
         of this section . . . may, on one (1) occasion and after the completion of a
         minimum twelve (12) months additional service of sentence, petition the
         sentencing Circuit Court for reconsideration of probation . . . .

(Emphasis added).

                                                 -4-
Corrections could come to fruition under the plain language of KRS 640.075(1)

was for the trial court to deny Bloyer probation and commit him to the custody of

Corrections after conducting the age-eighteen hearing mandated by KRS 640.030.

             In short, perhaps unintentionally, Bloyer’s request to remain with DJJ

until he turned twenty-one implicitly included a request to be denied probation and

transferred to Corrections after the age-eighteen hearing. Unfortunately, those

predicates were not explicitly discussed in Bloyer’s motion or at the roughly

fifteen-minute August 2016 age-eighteen hearing, at which no testimony was

presented.

             During that hearing, the Commonwealth objected to Bloyer receiving

probation (though it did not contest his eligibility therefor) but did not object to

Bloyer remaining with the Department of Juvenile Justice until he turned twenty-

one. Bloyer’s counsel orally stated Bloyer was not seeking probation because

there was “no place for him to go.” No party discussed whether Bloyer was

ineligible for probation under Taylor.

             The trial court orally stated it believed it was appropriate for Bloyer to

continue to receive treatment from DJJ until he turned twenty-one and set the

matter for an “adult sentencing” near Bloyer’s twenty-first birthday. The trial

court did not explicitly state that it was denying probation for Bloyer or that it was

committing him to the care of Corrections, even though KRS 640.075(1)


                                          -5-
conditions a youthful offender remaining with DJJ until turning twenty-one on the

offender having been “ordered transferred to the Department of Corrections under

KRS 640.030(2)(c)[,]” which only occurs after an age-eighteen hearing is held.

Moreover, the purported function that age-twenty-one hearing was designed to

fulfill is unclear. KRS 640.075(3) provides that a youthful offender who “attains

the age of twenty-one (21) while in the custody of the [DJJ] shall be immediately

transferred to the Department of Corrections . . . .” Consequently, there was no

blanket need to conduct another “adult sentencing” once Bloyer turned twenty-one.

             Disturbingly, the parties have not cited, nor have we independently

located, a written order reflecting the court’s rulings. But Bloyer was permitted to

remain with DJJ, so we must conclude the August 2016 hearing was the age-

eighteen hearing mandated by KRS 640.030(2), and must extrapolate further that

the trial court implicitly denied probation for Bloyer and committed him to

Corrections, because Bloyer had to: a) have an age-eighteen hearing, b) be denied

probation, and c) sent to Corrections for KRS 640.075(1) to permit him to remain

with DJJ until turning twenty-one.

             In February 2019, when his twenty-first birthday was nigh, Bloyer

filed a motion for probation reconsideration under KRS 640.075(4). The trial court

patiently held a lengthy hearing on Bloyer’s motion in March 2019, at which

several witnesses testified. During its closing argument, the Commonwealth


                                         -6-
conceded that Bloyer was eligible for probation but adamantly urged the court to

instead commit him to Corrections.

             A couple of weeks after the hearing, the trial court issued an order

finding that Bloyer was ineligible for probation, notwithstanding the

Commonwealth’s statement at the hearing. Under the trial court’s analysis,

because Bloyer was convicted of, inter alia, incest and was a relative of/member of

the same household as a victim under the age of fourteen, he occupied a position of

special trust toward his victim(s) which rendered him ineligible for probation under

KRS 532.045(2). The court’s order did not cite KRS 640.075.

             Bloyer filed a motion to reconsider pursuant to Kentucky Rules of

Civil Procedure (CR) 52.02 and 59.05, arguing for the first time that the trial

court’s decision violated various constitutional provisions, including the Eighth

Amendment to the United States Constitution. After hearing oral argument by

counsel, the trial court denied the motion for reconsideration via a simple notation

on a docket sheet in May 2019. Bloyer then filed this appeal.

                                     ANALYSIS

      A. Bloyer’s Improper Notice of Appeal

             Though not raised by the parties, we must first determine whether we

have jurisdiction to consider Bloyer’s appeal because his notice of appeal states

that he appeals only from the trial court’s docket notation denying his motion to


                                         -7-
vacate. See, e.g., Tax Ease Lien Investments 1, LLC v. Brown, 340 S.W.3d 99, 101

(Ky. App. 2011) (holding that this Court must sometimes raise jurisdictional issues

on its own volition). An order denying a CR 59.05 motion to reconsider is not a

final and appealable order or judgment which provides a proper basis for an

appeal. Id. at 103, n.5. However, if “a party erroneously designates an order

denying CR 59.05 relief as the order from which the appeal is taken, this Court

applies a substantial compliance analysis . . . and, under circumstances void of

prejudice, considers the appeal properly taken from the final judgment that was the

subject of the CR 59.05 motion.” Id. (citing Lassiter v. American Exp. Travel

Related Services Co., Inc., 308 S.W.3d 714, 718 (Ky. 2010)). Considering this

appeal on the merits would cause no obvious prejudice to the Commonwealth,

given that it briefed the matter without raising the deficiency. Accordingly, we

will apply the doctrine of substantial compliance and deem the appeal to have been

taken from the order denying Bloyer’s motion for probation (which no one has

alleged is not a final and appealable order).

      B. Bloyer’s Childhood and IQ Scores Do Not Help Answer the Narrow

Issue Before Us

             Before we begin our substantive legal analysis, we note that Bloyer

devotes a significant portion of his brief to non-legal matters such as his

unfortunate childhood, which includes his being born in Russia, abandoned by his


                                          -8-
biological parents, and living at a Dickensian-type orphanage before being adopted

by an American couple as a toddler. Bloyer also discusses his relatively low IQ.

We do not dispute that Bloyer’s early childhood could have caused psychological

trauma, nor do we dispute that Bloyer’s IQ is below average. However, Bloyer has

been found competent and the circumstances of his early childhood do not provide

a legal excuse for his criminal behavior. In short, though we are not

unsympathetic, neither Bloyer’s early childhood nor his IQ is germane to his

probation eligibility.

      C. The Proper Issue Before Us and the Standard of Review

             As can be seen from our intentionally thorough recitation of this

case’s procedural history, the proper question is not, despite what the trial court

and perhaps the parties seem to believe, whether Bloyer is eligible for probation

under KRS 640.030(2). That question was the issue at his age-eighteen hearing,

with the answer of “no” being mandated by Taylor. Instead, the proper question

now is whether Bloyer is eligible for probation via his motion to “reconsider

probation” under KRS 640.075(4). Taylor did not address that specific question,

though its rationale helps answer it. Because the issue before us is entirely one of

statutory construction and interpretation, our review is de novo. R.T. v.

Commonwealth, 583 S.W.3d 1, 4 (Ky. App. 2018).




                                          -9-
      D. Taylor

             Though the narrow issue before us is a matter of apparent first

impression, it is closely related to the facts and issues involved in Taylor, supra.

In that matter, Taylor was a youthful offender convicted of sodomy in the first

degree and sexual abuse in the first degree against victims who were his younger

sisters. At Taylor’s formal sentencing the trial judge declared him to be a “juvenile

sexual offender” and committed him to the Cabinet for Human Resources until his

twenty-first birthday. Taylor was ordered to be returned to the sentencing court

pursuant to KRS 635.515(1) when he reached the age of twenty-one and, upon the

appeal of his being granted probation at that time, the Supreme Court held that

Taylor was barred from consideration for probation pursuant to KRS 532.045(2).

Because of the detailed analysis, we quote at length from Taylor:

                   The Commonwealth argues that Tommy is barred
             from probation by KRS 532.045(2) which provides as
             follows:

                    Notwithstanding other provisions of
                    applicable law, probation shall not be
                    granted to, nor shall the execution or
                    imposition of sentence be suspended for, nor
                    shall a finding bringing the defendant within
                    the provision of this section be stricken for a
                    person convicted of violating KRS 510.040,
                    510.050, 510.070, 510.080, 529.030 to
                    529.050, 529.070, 530.020, 531.310,
                    531.320, 531.370, or criminal attempt to
                    commit any of these offenses under KRS


                                         -10-
       506.010, and, who meets one (1) or more of
       the following criteria:

       ....

       (h) A person who in committing any of the
       offenses enumerated in this subsection has
       substantial sexual conduct with a minor
       under the age of fourteen (14) years; or
       (i) A person who occupies a position of
       special trust and commits an act of
       substantial sexual conduct.

(Emphasis added).

        “Position of special trust” is defined in KRS
532.045(1)(b) as a position occupied by a person in a
“position of authority” which is defined in (1)(a) as, inter
alia, a relative or household member. Consequently, the
Commonwealth argues, Tommy is barred from probation
because: (1) he is a relative of the victim; (2) he is a
member of the same household; and (3) the victim was
under the age of fourteen (14) years.

       The Commonwealth also argues that while KRS
640.040 exempts youthful offenders from the limitations
of KRS 532.080 (persistent felony offender sentencing)
and KRS 533.060 (use of firearms, commission of
felonies while on probation, parole, awaiting trial, etc.), it
does not exempt the youthful offender from the above
provisions of KRS 532.045.

....

       Tommy next argues that “the juvenile sexual
offender statute does not prohibit probation and KRS
532.045(2) does not apply.” He bases this assertion on
the proposition that KRS 532.045 applies only to adult
defendants from a selective reference to the term “adult
role model” contained in Owsley v. Commonwealth, Ky.

                            -11-
App., 743 S.W.2d 408, 410 (1988). We are not
persuaded by Tommy’s interpretation and note that the
persons referred to in the statute as occupying a “position
of special trust,” according to Owsley, “include relatives,
teachers, coaches, counsellors and others.” Tommy fits
the class.

       Tommy also argues that he is exempt from the
prohibition of probation contained in KRS 532.045(2)
due to his status as a youthful offender. However, as the
Commonwealth correctly asserts, KRS 640.030 makes
the prohibition applicable. At the time of Tommy’s
sentencing, that statute provided in pertinent part as
follows:

      640.030 Sentencing after conviction or
      plea of guilty

      A youthful offender, if he is convicted of, or
      pleads guilty to, a felony offense in Circuit
      Court, shall be subject to the same type of
      sentencing procedures and duration of
      sentence, including probation and
      conditional discharge, as an adult convicted
      of a felony offense, except that:

      ....

      (4) A youthful offender who is a sexual
      offender as defined by KRS 197.410(1) shall
      be provided a sexual offender treatment
      program as mandated by KRS 439.340(10)
      by the cabinet for human resources pursuant
      to KRS 635.500 if the youthful offender has
      not been transferred to the Department of
      Corrections pursuant to KRS 640.070.

(Emphasis added).




                           -12-
       Tommy contends that “sentencing procedures” do
not equate to prohibitions of probation. We believe this
argument to be without merit and contrary to the specific
language of the statute which mandates that the youthful
offender, after conviction of a felony in circuit court,
shall be subject to the same sentencing procedures as an
adult, including probation. The fact that the trial judge
remanded Tommy to a sexual offender treatment
program as mandated by KRS 439.340(10) by the
Cabinet for Human Resources was merely compliance
with KRS 640.030(4) as set out above.

       Finally, we find Tommy’s argument that the
legislature “made a simple mistake” by failing in KRS
640.040(3) to except youthful offenders from the
prohibitions of KRS 532.045 to be disingenuous. KRS
640.040 is a clear legislative pronouncement that
youthful offenders shall not be subject to certain
dispositions. To suggest that this Court rewrite the
statute to include a matter not contained therein is
contrary to longstanding precedent. As the Court stated
in Hatchett v. City of Glasgow, Ky., 340 S.W.2d 248
(1960):

      The courts may supply clerical or
      grammatical omissions in obscure phrases or
      language of a statute in order to give effect
      to the intention of the Legislature, presumed
      or ascertainable from the context, or to
      rescue the act from an absurdity. City of
      Owensboro v. Noffsinger, Ky., 280 S.W.2d
517. But where a statute on its face is
      intelligible, the courts are not at liberty to
      supply words or insert something or make
      additions which amount, as sometimes
      stated, to providing for a casus omissus, or
      cure an omission, however just or desirable
      it might be to supply an omitted provision.
      It makes no difference that it appears the


                          -13-
                    omission was mere oversight. (Citations
                    omitted).

             Hatchett, 340 S.W.2d at 251.

             We hold that the appellee was barred from consideration
             for probation pursuant to KRS 532.045(2).
             Consequently, we reverse the judgment of the Fayette
             Circuit Court and remand this action for proceedings
             consistent with this opinion.

Taylor, 945 S.W.2d at 421-23 (footnote omitted).

             First, Taylor plainly dooms Bloyer’s argument that, as a minor, he

cannot be deemed to have held a position of special trust regarding his victims.

Taylor flatly rejects an indistinguishable argument, id. at 422-23, and the General

Assembly has not amended the definition of “position of special trust” in KRS

532.045 to reflect disagreement with Taylor, which leads to a “strong implication”

that the legislature agreed with that decision. Rye v. Weasel, 934 S.W.2d 257, 262

(Ky. 1996) (“The Kentucky and Federal courts have recognized the failure of the

legislature to change a known judicial interpretation of a statute as extremely

persuasive evidence of the true legislative intent. There is a strong implication that

the legislature agrees with a prior court interpretation of its statute when it does not

amend the statute interpreted.”).

             Second, Taylor forecloses Bloyer’s argument that KRS 640.040 must

be read expansively to provide maximum opportunities for lenient, ameliorative

sentencing for youthful offenders. Bloyer’s argument is, at its core, an argument

                                          -14-
that the public policy of Kentucky should be to treat minors who commit sexual

offenses less harshly than adults. Toward that end, Bloyer cites scientific

principles and literature which essentially denote developmental and psychological

differences between minors and adults. We do not dispute those general scientific

principles. But Bloyer’s argument is contrary to both KRS 640.040 and Taylor.

             KRS 640.040 treats youthful offenders more leniently than adults in

many respects, such as exempting them from being sentenced as a persistent felony

offender. But KRS 640.040 does not contain any language exempting youthful

offenders from the probation ineligibility dictate of KRS 532.045. Our role as

judges is to interpret, not make, public policy. And we cannot judicially graft

language onto a statute, even if we believe our judicially crafted statute would

reflect better public policy. Jones v. Commonwealth, 279 S.W.3d 522, 526 (Ky.

2009); Leadingham ex rel. Smith v. Smith, 56 S.W.3d 420, 428-29 (Ky. App.

2001). Therefore, we cannot add language to KRS 640.040 or 640.075(4)

exempting Bloyer or similarly situated youthful offenders from the mandatory

probation bar contained in KRS 532.045(2).

             Second, the General Assembly expressed an unmistakable intent for

KRS 532.045 to control over any other statutes, including KRS 640.040, when it

inserted language in subsection two mandating that KRS 532.045 applies

“[n]otwithstanding other provisions of applicable law . . . .” As the United States


                                        -15-
Supreme Court has explained, “[t]he ordinary meaning of notwithstanding is in

spite of, or without prevention or obstruction from or by. . . . In statutes, the word

shows which provision prevails in the event of a clash.” N.L.R.B. v. SW General,

Inc., ___ U.S. ___, 137 S. Ct. 929, 939, 197 L. Ed. 2d 263 (2017) (emphasis

added) (internal quotation marks and citations omitted). See also Abel v. Austin,

411 S.W.3d 728, 738 (Ky. 2013) (holding that a statute containing a similar

“notwithstanding” clause “plainly evinces a legislative intent to rule out the

application of other statutes of limitations”). Therefore, KRS 532.045(2) controls

over any other statutes which might otherwise have afforded Bloyer an opportunity

to be granted probation, such as KRS 640.030 or 640.075. In short, we decline

Bloyer’s implicit invitation to overrule by judicial fiat the public policy against

probating certain sexual offenders plainly expressed by the General Assembly in

KRS 532.045.

             In addition, Bloyer’s argument is, at its core, the same argument

emphatically rejected by our Supreme Court in Taylor. In Taylor, the Court

deemed “disingenuous” and “contrary to longstanding precedent” Taylor’s

argument that the General Assembly “made a simple mistake” by not exempting

youthful offenders from the probation ineligibility mandate of KRS 532.045.

Taylor, 945 S.W.2d at 423. We similarly conclude the General Assembly did not

make a drafting mistake by not stating in KRS 640.075(4) that youthful offenders


                                         -16-
seeking probation reconsideration are eligible for probation, regardless of the

otherwise applicable probation bar found in KRS 532.045(2). In fact, such a

conclusion would be illogical in that it would entitle a youthful offender filing a

motion for probation reconsideration the right to probation eligibility even though,

under Taylor, a youthful offender satisfying the KRS 532.045 criteria would not be

initially eligible for probation at an age-eighteen hearing.

             A court cannot reconsider granting relief which it could not initially

consider. In short, because Bloyer was ineligible for probation at his age-eighteen

hearing, he remained ineligible for probation when he sought reconsideration under

KRS 640.075(4).

      E. Taylor Is Still Viable

             Seemingly cognizant of how his basic position contravenes Taylor,

Bloyer contends Taylor should no longer be followed because it has been

overruled sub silentio and/or superseded by more recent juvenile law decisions,

principally Commonwealth v. Merriman, 265 S.W.3d 196 (Ky. 2008), and Britt v.

Commonwealth, 965 S.W.2d 147 (Ky. 1998). We disagree.

             First, we harbor grave doubts that our Supreme Court would have

overruled silently a significant case in our state’s juvenile law jurisprudence. As

our Supreme Court noted when rejecting a similar argument regarding precedent of

the United States Supreme Court: “If the Supreme Court had intended such a


                                         -17-
major departure from its recent precedent it would have said so expressly and not

left it to implication.” Rodgers v. Commonwealth, 285 S.W.3d 740, 746 (Ky.

2009) (footnote omitted). Second, as our Supreme Court has not explicitly

overruled Taylor, we are “bound” to “follow” it under Supreme Court Rule (SCR)

1.030(8)(a). Nonetheless, we will analyze Merriman and Britt to see if they

support Bloyer’s contentions. As will be seen, neither does.

             1. Merriman

             Merriman involved whether the Violent Offender Statute, KRS

439.3401, applied to youthful offenders. That question has nothing facially to do

with any issues at hand. Bloyer makes much of the expansive language in

Merriman that “KRS 640.030 is in its entirety an exception to treating a youthful

offender as an adult offender.” Merriman, 265 S.W.3d at 199-200. Indeed, KRS

640.030 is unique to youthful offenders in offering them a chance at probation in

lieu of being committed to an adult facility under the supervision of Corrections.

But KRS 640.030 is not the current vehicle under which Bloyer sought probation;

KRS 640.075(4) is. In any event, our Supreme Court has subsequently deemed the

language in Merriman “broad” and explicitly held that it “is confined to

application of the probation-eligibility constraints of the Violent Offender Statute

to youthful offenders.” Edwards v. Harrod, 391 S.W.3d 755, 760 (Ky. 2013).

Because the Violent Offender Statute is not at issue here, neither is Merriman.


                                        -18-
             Nonetheless, Bloyer also relies upon Merriman’s conclusion that the

Violent Offender Statute was inapplicable to youthful offenders even though there

was not statutory language to that effect. In fact, the Court remarkably said the

lack of language exempting youthful offenders from the Violent Offender Statute

was “equally as consistent with oversight as it is with intention . . . .” Merriman,
265 S.W.3d at 200. Reasoning by analogy, Bloyer argues the lack of express

statutory language exempting youthful offenders from the probation ineligibility

requirements of KRS 532.045(2) is a legislative mistake correctable by the

judiciary, not a deliberate choice by the General Assembly.

             But Taylor specifically rejected a similar argument that it was a

“simple mistake” for the General Assembly to not specifically exempt youthful

offenders from KRS 532.045. Taylor, 945 S.W.2d at 423. Because this case is

remarkably like Taylor and dissimilar from Merriman, we must follow Taylor’s

logic to reject Bloyer’s functionally indistinguishable argument.

             We acknowledge some degree of tension between our Supreme

Court’s broad statement in Merriman that the lack of statutory language exempting

youthful offenders from the Violent Offender Statute was consistent with being a

drafting mistake and the same Court’s refusal in Taylor to accept that the General

Assembly made a “simple mistake” by not specifically excluding youthful

offenders from KRS 532.045. However, any reconciliation of those seemingly


                                         -19-
conflicting approaches to statutory construction is within the province of our

Supreme Court to resolve. And to the extent there is a conflict, we follow Taylor

as it is much more directly on point.

             We also recognize that Merriman noted that it would be an “exercise

in futility” for courts to conduct the age-eighteen hearings mandated by KRS

640.030 if the court had no option at those hearings other than to commit a

youthful offender to Corrections. Merriman, 265 S.W.3d at 200. Yet it would

appear that Taylor leads to just such “futile” proceedings since youthful offenders

such as Bloyer may not be probated and thus must be committed to Corrections. In

other words, we understand that the age-eighteen hearing for offenders such as

Bloyer may appear to lack practical utility since the court is forbidden to take a

“second look” at probation. This hearing, however, does afford the sentencing

court the ability to allow a youthful offender to remain in the care of DJJ to

complete a treatment program if it can be completed before the youthful offender

reaches the age of eighteen (18) years and five (5) months, which is not

insignificant even if not applicable in every case.

             Again, however, the facial conflict between our Supreme Court’s

holding in Taylor that youthful offenders satisfying the criteria of KRS 532.045(2)

are ineligible for probation and its sweeping statements in Merriman decrying the

idea of functionally useless age-eighteen hearings is not a riddle which we, an


                                         -20-
intermediate appellate court, may solve. Any gulf between the logic of Taylor and

Merriman must be bridged by our Supreme Court.

                2. Britt

                Britt involved a determination of the effect of language in KRS

635.020(4) regarding transferring youthful offenders that are accused of

committing a felony with a firearm to circuit court. Plainly, that issue is irrelevant

to this case.

                Nonetheless, Bloyer argues Britt held that all youthful offenders are

entitled to the sentencing options under KRS 640.030(2), regardless of any other

statutory prohibitions on probation for specific classifications of the offense in the

criminal code. We disagree.

                First, Britt’s holding is not as expansive as Bloyer’s cherry-picked

language would indicate. Britt states more fully that “every child transferred to

circuit court pursuant to KRS 635.020(4) after the effective date of July 15, 1997,

will be transferred as a youthful offender, and, thus, all ameliorative sentencing

procedures authorized for youthful offenders, particularly those set out in KRS

640.030 and 640.040, are available to that child.” Britt, 965 S.W.2d at 150

(emphasis added). Bloyer was not transferred to circuit court pursuant to KRS

635.020(4), so Britt affords him no relief. Moreover, there is no indication that the

Court in Britt had any reason to assess how its holding impacted youthful offenders


                                           -21-
otherwise ineligible for probation under KRS 532.045 and Taylor. In sum, Britt

does not provide a proper basis for us to ignore Taylor and the “notwithstanding”

clause of KRS 532.045 to find Bloyer is eligible for probation under KRS

640.075(4).

       F. Constitutional Issues

               Finally, Bloyer briefly raises two main constitutional issues. First, he

contends deeming him ineligible for probation violates the Eighth Amendment to

the United States Constitution. Second, he contends deeming him ineligible for

probation would be an arbitrary act which lacks a rational basis and, thus, violates

Section Two of the Kentucky Constitution. Again, these appear to be matters of

first impression as the parties have not cited, nor have we independently located,

precedent resolving those arguments. We find no constitutional infirmities here.

               1. Eighth Amendment Argument3



3
  Preservation of this issue is highly suspect. Bloyer’s motion for probation did not cite the
Eighth Amendment. Bloyer did cite the Eighth Amendment in his CR 59.05 motion, but a party
“cannot invoke CR 59.05 to raise arguments and to introduce evidence that should have been
presented during the proceedings before the entry of the judgment.” Gullion v. Gullion, 163
S.W.3d 888, 893 (Ky. 2005) (footnote omitted). Bloyer also argues that no preservation is
required as the issue involves sentencing. But as previously stated, the so-called age-eighteen
“resentencing” is not really a sentencing, Commonwealth v. Carneal, 274 S.W.3d 420, 428 (Ky.
2008). Similarly, a hearing held on a motion to reconsider probation under KRS 640.075(4) is
not a sentencing. Appellate courts recognize that illegal sentences “must always be correctable.”
Phon v. Commonwealth, 545 S.W.3d 284, 307 (Ky. 2018). But not every issue which stems
from a sentencing hearing exempts a party from the preservation requirement. Webster v.
Commonwealth, 438 S.W.3d 321, 325-26 (Ky. 2014) (explaining the narrow types of
unpreserved sentencing issues an appellate court will review).



                                              -22-
               Bloyer contends deeming him ineligible for probation violates the

proportionality requirement of the Eighth Amendment. As we understand it, the

crux of Bloyer’s somewhat disjointed argument is that rendering a youthful

offender ineligible for probation is disproportionate because children are different

than adults and foreclosing youthful offenders from probation eligibility deprives

them of being able to present mitigation evidence.

               The Eighth Amendment to the United States Constitution prohibits

infliction of “cruel and unusual” punishment. Though it does not mention

proportionality, the Eighth Amendment nonetheless encompasses a proportionality

requirement. See, e.g., Phon, 545 S.W.3d at 298. Strict proportionality is not

required, however, since the Eighth Amendment “forbids only extreme sentences

that are grossly disproportionate to the crime.” Id. (internal quotation marks and

citations omitted). Simplified, the Eighth Amendment requires a sentence to be

“proportioned to both the offender and the offense.” Id. at 291 (internal quotation

marks and citations omitted). Courts review proportionality claims “according to




        The Commonwealth does not argue, surprisingly, that Bloyer’s Eighth Amendment
argument is unpreserved. And, for the reasons in this opinion, Bloyer is not entitled to relief.
Thus, we will leniently examine the argument on the merits, although we could also have
deemed it unpreserved and unreviewable since Bloyer has not asked for palpable error review.
Id. at 325 (“Ordinarily, when an issue is unpreserved at the trial court, this Court will not review
it unless a request for palpable error review under [Kentucky Rule of Criminal Procedure] RCr
10.26 is made and briefed by the appellant.”).



                                                -23-
the evolving standards of decency that mark the progress of a maturing society.”
Id. (internal quotation marks and citations omitted).

             In what we perceive to be an effort to show that juvenile law is

evolving towards leniency, Bloyer stresses post-Taylor United States Supreme

Court decisions generally exempting juvenile offenders from the absolute harshest

criminal penalties, such as the death penalty (Roper v. Simmons, 543 U.S. 551, 125
S. Ct. 1183, 161 L. Ed. 2d 1 (2005)) and life imprisonment without the possibility

of parole. Graham v. Florida, 560 U.S. 48, 130 S. Ct. 2011, 176 L. Ed. 2d 825

(2010). Obviously, however, Bloyer’s fifteen-year sentence is not in the same

penological league as those extreme sentences, which are the two harshest

sentences any defendant may receive.

             The core basis for Roper and Graham is the Court’s conclusion that

“juveniles have diminished culpability and greater prospects for reform, [so] they

are less deserving of the most severe punishments.” Miller v. Alabama, 567 U.S.
460, 471, 132 S. Ct. 2455, 2464, 183 L. Ed. 2d 407 (2012) (internal quotation

marks and citation omitted). In short, “[a]n offender’s age is relevant to the Eighth

Amendment, and criminal procedure laws that fail to take defendants’ youthfulness

into account at all would be flawed.” Id., 567 U.S. at 467, 132 S. Ct. at 2462

(internal quotation marks and citations omitted).




                                        -24-
             We again do not disagree that minors are different psychologically

from fully mature adults, as any parent or teacher could readily attest. But these

differences do not entitle Bloyer to relief.

             First, the existence of probation at all is a matter of legislative grace,

not a right. Burke v. Commonwealth, 506 S.W.3d 307, 314 (Ky. 2016). Therefore,

the General Assembly may set reasonable limits upon its grace by noting which

defendants are eligible for probation. Second, the authorities relied upon by

Bloyer do not show his constitutional rights were violated. Our Supreme Court’s

decision in Taylor is binding upon us. Though it does not appear as if the

defendant in Taylor raised the constitutional arguments Bloyer raises, we do not

conclude Taylor was overruled by silent implication by United States Supreme

Court decisions prohibiting extreme punishments for juveniles.

             Finally, we simply find nothing unconstitutionally disproportionate

about Bloyer’s sentence and/or probation ineligibility. Bloyer was convicted of a

host of extremely serious criminal offenses for which he received a total sentence

of fifteen years’ imprisonment, below the statutory maximum. Even taking

Bloyer’s age into account, we fail to see any gross disparity between his significant

crimes and his relatively lenient sentence. Also, Bloyer’s age was not ignored. He

was afforded treatment by the Department of Juvenile Justice for many years.

Moreover, we recognize that Bloyer had a right at his age-eighteen hearing to be


                                          -25-
“afforded a meaningful opportunity to controvert the evidence against him and to

present evidence in mitigation of punishment.” Commonwealth v. Jeffries, 95
S.W.3d 60, 63 (Ky. 2002). But the true issue in this case does not involve a

decision made pursuant to an age-eighteen hearing at which a youthful offender

was not permitted to present evidence. This case involves a decision made

pursuant to a KRS 640.075(4) hearing, at which the trial court permitted Bloyer to

call several witnesses and did not otherwise restrict his ability to present evidence.

              In short, Bloyer has failed to show an Eighth Amendment violation.

              2. Kentucky Constitution Section Two4

              Before we address Bloyer’s argument regarding Section Two of the

Kentucky Constitution, we note that he also fleetingly refers to Section Eleven of

the Kentucky Constitution, which contains a panoply of protections for persons

accused of committing crimes, such as the right to meet witnesses “face to face

. . . .” It is difficult to discern Section Eleven’s role in Bloyer’s appeal as he does

not explain how deeming him ineligible for probation violates that constitutional

section. In fact, he does not even specify which of the various subparts of Section

Eleven he believes is applicable. It is not our job to construct arguments for

parties. Hadley v. Citizen Deposit Bank, 186 S.W.3d 754, 759 (Ky. App. 2005).


4
 This Section Two argument contains the same preservation issues as the Eighth Amendment
argument, and we will address it in the same manner for the same reasons.



                                           -26-
In short, simply citing to a multi-faceted constitutional provision without

explaining which subpart is germane to the case (and why it is germane) is

insufficient to raise a cognizable argument,5 so we decline to examine further

Bloyer’s fatally terse, vague Section Eleven argument.6

               Section Two of the Kentucky Constitution provides that “[a]bsolute

and arbitrary power over the lives, liberty and property of freemen exists nowhere

in a republic, not even in the largest majority.” That section’s focus on preventing

arbitrary action has been interpreted to “embrace both due process and equal

protection of the laws, both fundamental fairness and impartiality.” Pritchett v.

Marshall, 375 S.W.2d 253, 258 (Ky. 1963). Indeed, when reviewing an equal


5
 As an illustrative example only, we recently noted that a party had failed to raise a proper
argument by merely claiming a violation of Section 59 of our Kentucky Constitution without
specifying which subsection therein was at issue. Calloway County Sheriff’s Department v.
Woodall, Nos. 2018-CA-001509-WC and 2018-CA-001632-WC, 2019 WL 2562972, at *3 (Ky.
App. Jun. 21, 2019).
6
  Similarly, the last sentence of Bloyer’s argument states, without explanation, that “application
of KRS 342.045 [sic] to preclude consideration of probation violates the Fourteenth Amendment
to the United States Constitution and Section 2, 7, and 11 of the Kentucky Constitution . . . .”
Appellant’s brief at 22. Bloyer does not explain the involvement of the Fourteenth Amendment
or Section Seven of the Kentucky Constitution (which holds “sacred” the right to a jury trial and
thus has no immediately apparent relevance here). We can guess that Bloyer’s reference to the
Fourteenth Amendment was an effort to raise an Equal Protection Claim but saying that only
reinforces the problem: we have to guess as to the relevance of a cite to the Constitution. Bloyer
offers similarly underdeveloped, one-sentence-type arguments about Sections Two, Seven, and
Eleven in his Eighth Amendment argument.

        We decline to address all these insufficiently developed, fatally conclusory constitutional
arguments. Courts do not issue rulings based upon hunches and hypotheses as to what a party is
trying to argue, especially when the arguments involve alleged constitutional infirmities. In
plain English, a party may not obtain relief simply by crying, “Hey, no fair! That violates the
Constitution!”

                                               -27-
protection challenge, our Supreme Court has held that “[t]he standards for

legislative classification under the state constitution are the same as those under the

Fourteenth Amendment to the federal constitution and a single standard can be

applied to both the state and federal constitutions.” Commonwealth v. Howard,

969 S.W.2d 700, 704 (Ky. 1998).

              Generally, the test for whether governmental action violates Section

Two (i.e., is arbitrary) is whether the act or statute “is reasonably within the scope

of a legitimate public purpose.” Moore v. Ward, 377 S.W.2d 881, 883 (Ky. 1964).

Essentially, “whatever is essentially unjust and unequal or exceeds the reasonable

and legitimate interests of the people is arbitrary.” Commonwealth v. Harrelson,

14 S.W.3d 541, 547 (Ky. 2000) (quoting Kentucky Milk Marketing and

Antimonopoly Com’n v. Kroger Co., 691 S.W.2d 893, 899 (Ky. 1985)). Bloyer’s

argument is framed in terms of an equal protection violation, so we review the

matter under the rational basis test. Howard, 969 S.W.2d at 703 (“Under the

rational basis test, a classification must be upheld against an equal protection

challenge if there is any reasonably conceivable state of facts that could provide a

rational basis for the classification.”).7 Under the rational basis test, the “person



7
  If the classification at issue involved a suspect class, such as race, or interfered with a
fundamental right we would use a more rigorous examination standard. Howard, 969 S.W.2d at
702-03. But probation is not a fundamental right and Bloyer has not argued that he is a member
of a suspect class. Indeed, our Supreme Court has succinctly held that “[j]uveniles are not
members of a suspect class and there is no constitutional right to be treated as a juvenile.”

                                             -28-
challenging a law upon equal protection grounds . . . has a very difficult task

because a law must be upheld if there is any reasonably conceivable state of facts

that could provide a rational basis for the classification.” Commonwealth ex rel.

Stumbo v. Crutchfield, 157 S.W.3d 621, 624 (Ky. 2005). Statutes are presumed to

be constitutionally valid, and Bloyer bears the burden to overcome that strong

presumption. Buford v. Commonwealth, 942 S.W.2d 909, 911 (Ky. App. 1997).

               Incest is a shocking, undeniably serious crime. The crimes are

rendered even more heinous here since the victims were young minors.

Even accepting, solely for purposes of argument, Bloyer’s contention that

science shows juveniles are less likely to reoffend than adults, we readily

conclude that the General Assembly had a rational reason for denying

probation under KRS 532.045(2) to defendants, youthful offenders and

adults alike, who were convicted of committing incest: protecting the safety

of the public. Indeed, Bloyer’s December 2018 juvenile sexual offender risk

re-assessment report opines that Bloyer “continues to remain a high risk for

sexual reoffending and has chronic homicidal ideations about killing his

adoptive parents and siblings (victims).”8 We reject Bloyer’s argument that


Caldwell v. Commonwealth, 133 S.W.3d 445, 453 (Ky. 2004), overruled on other grounds by
Hall v. Commonwealth, 551 S.W.3d 7 (Ky. 2018). Bloyer also uses the rational basis test in his
brief. In short, we will use the rational basis test to analyze Bloyer’s argument.
8
 The report acknowledges that methodologies for determining risk assessments for juveniles are
imperfect. Even so, there is no indication that the report is inaccurate or unworthy of reliance.

                                              -29-
his probation ineligibility violates Section Two of the Kentucky

Constitution.

                                 CONCLUSION

            For the foregoing reasons, the judgment of the Hart Circuit Court is

affirmed.

            THOMPSON, L., JUDGE, CONCURS.

            DIXON, JUDGE, CONCURS IN RESULT ONLY.



BRIEFS AND ORAL ARGUMENT                  BRIEF FOR APPELLEE:
FOR APPELLANT:
                                          Daniel Cameron
Suzanne A. Hopf                           Attorney General of Kentucky
Directing Attorney
Department of Public Advocacy             Aspen Roberts
Frankfort, Kentucky                       Assistant Attorney General
                                          Frankfort, Kentucky

                                          ORAL ARGUMENT FOR
                                          APPELLEE:

                                          Aspen Roberts
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                       -30-